— Mikoll, J.
Appeal from a judgment of the Supreme Court (Cobb, J.), entered August 20, 1987 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent reducing his rate of compensation for a prison job assignment.
In this CPLR article 78 proceeding, petitioner seeks an order reinstating him to a fourth module per day rate of pay which he was receiving in his employment as a prison library law clerk while an inmate at Otisville Correctional Facility and to recover back wages allegedly due him because of the reduction in his work schedule. Supreme Court dismissed the proceeding and this appeal ensued.
*869There should be an affirmance. Prison inmates do not have "a statutory, constitutional or precedential right to [a] prison job” (Matter of Sabo v Racette, 124 AD2d 920, 921; see, Matter of Cooper v Smith, 63 NY2d 615, 616; see also, Matter of Johnson v Smith, 112 AD2d 50, 51).
Judgment affirmed, without costs. Casey, J. P., Weiss, Mikoll, Yesawich, Jr., and Levine, JJ., concur.